                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §          No. 4:20CR142
                                                §          Judge Jordan
                                                §
 DANIEL AUSTIN DUNN                             §
  a/k/a Whiskey.Tango10                         §
  a/k/a Osama bin Drinkin                       §
  a/k/a @SirAustinOfDunn                        §



                              ELEMENTS OF THE OFFENSE

           The defendant, Daniel Austin Dunn, is charged in Count One of the Indictment

with a violation of 18 U.S.C. § 875(c), Interstate Communications (Threats). The essential

elements which must be proved beyond a reasonable doubt in order to establish a violation

of this section are:

18 U.S.C. § 875(c) (Threats)

      1.      That the defendant intentionally transmitted a communication containing a true
              threat to injure the person of another, as charged; and

      2.      That the threat was transmitted in interstate commerce through an internet
              communications platform.




ELEMENTS – DUNN - Page 1
                                                Respectfully submitted,

                                                STEPHEN J. COX
                                                United States Attorney
                                                Eastern District of Texas

                                                   /s/
                                                TRACEY M. BATSON
                                                Assistant United States Attorney
                                                Texas Bar No. 00784119
                                                101 E. Park Blvd., Suite 500
                                                Plano, Texas 75074
                                                (972) 509-1201
                                                (972) 509-1209 (fax)
                                                Email: Tracey.Batson@usdoj.gov


                            CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served via CM-ECF electronic
filing to defense counsel on this 17th day of December 2020.



                                                   /s/
                                                TRACEY M. BATSON




ELEMENTS – DUNN - Page 2
